
	
		110th CONGRESS
		2d Session
		S. 3073
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Uniformed and Overseas
		  Citizens Absentee Voting Act to improve procedures for the collection and
		  delivery of absentee ballots of absent overseas uniformed services voters, and
		  for other purposes.
	
	
		1.Procedures for Collection and
			 Delivery of Marked Absentee Ballots of Absent Overseas Uniformed Services
			 Voters
			(a)Procedures
				(1)In
			 generalThe Uniformed and
			 Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.) is amended by
			 inserting after section 103 the following new section:
					
						103A.Procedures for
				Collection and Delivery of Marked Absentee Ballots of Absent Overseas Uniformed
				Services Voters
							(a)CollectionThe Presidential designee shall establish
				procedures for collecting marked absentee ballots of absent overseas uniformed
				services voters in regularly scheduled general elections for Federal office,
				including absentee ballots prepared by States and Federal write-in absentee
				ballots prescribed under section 103, and for delivering the ballots to the
				appropriate election officials.
							(b)Ensuring
				Delivery Prior to Closing of Polls
								(1)In
				generalUnder the procedures established under this section, the
				Presidential designee shall ensure that any marked absentee ballot for a
				regularly scheduled general election for Federal office which is collected
				prior to the deadline described in paragraph (3) is delivered to the
				appropriate election official in a State prior to the time established by the
				State for the closing of the polls on the date of the election.
								(2)Contract with
				express mail providers
									(A)In
				generalThe Presidential designee shall carry out this section by
				contract with one or more providers of express mail services.
									(B)Special rule for
				voters in jurisdictions using post office boxes for collection of marked
				absentee ballotsIn the case of an absent uniformed services
				voter who wishes to use the procedures established under this section and whose
				marked absentee ballot is required by the appropriate election official to be
				delivered to a post office box, the Presidential designee shall enter into an
				agreement with the United States Postal Service for the delivery of the ballot
				to the election official under the procedures established under this
				section.
									(3)Deadline
				described
									(A)In
				generalExcept as provided in
				subparagraph (B), the deadline described in this paragraph is noon (in the
				location in which the ballot is collected) on the last Tuesday that precedes
				the date of the election.
									(B)Authority to
				establish alternative deadline for certain locationsIf the
				Presidential designee determines that the deadline described in subparagraph
				(A) is not sufficient to ensure timely delivery of the ballot under paragraph
				(1) with respect to a particular location because of remoteness or other
				factors, the Presidential designee may establish as an alternative deadline for
				that location the latest date occurring prior to the deadline described in
				subparagraph (A) which is sufficient to ensure timely delivery of the ballot
				under paragraph (1).
									(4)Prohibition on
				refusal by States to accept marked absentee ballots not delivered by postal
				service or in personA State
				may not refuse to accept or process any marked absentee ballot delivered under
				the procedures established under this section on the grounds that the ballot is
				received by the State other than through delivery by the United States Postal
				Service.
								(c)Tracking
				MechanismUnder the
				procedures established under this section, the entity responsible for
				delivering marked absentee ballots to the appropriate election officials shall
				implement procedures to enable any individual whose ballot for a regularly
				scheduled general election for Federal office is collected by the Presidential
				designee to determine whether the ballot has been delivered to the appropriate
				election official, using the Internet, an automated telephone system, or such
				other methods as the entity may provide.
							(d)Absent Overseas
				Uniformed Services Voter DefinedIn this section, the term
				absent overseas uniformed services voter means an overseas voter
				described in section 107(5)(A).
							(e)Authorization of
				AppropriationsThere are authorized to be appropriated to the
				Presidential designee such sums as may be necessary to carry out this
				section.
							.
				(2)Effective
			 dateSection 103A of the Uniformed and Overseas Citizens Absentee
			 Voting Act, as added by this subsection, shall apply with respect to each
			 regularly scheduled general election for Federal office held on or after
			 November 1, 2010.
				(b)Conforming
			 Amendments
				(1)Federal
			 responsibilitiesSection 101(b) of such Act (42 U.S.C. 1973ff(b))
			 is amended—
					(A)by striking
			 and at the end of paragraph (6);
					(B)by striking the
			 period at the end of paragraph (7) and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(8)carry out section 103A with respect to the
				collection and delivery of marked absentee ballots of absent overseas uniformed
				services voters in elections for Federal
				office.
							.
					(2)State
			 responsibilitiesSection 102(a) of such Act (42 U.S.C.
			 1973ff—1(a)) is amended—
					(A)by striking
			 and at the end of paragraph (4);
					(B)by striking the
			 period at the end of paragraph (5) and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(6)carry out section 103A(b)(2) with respect
				to the processing and acceptance of marked absentee ballots of absent overseas
				uniformed services
				voters.
							.
					(c)Outreach for
			 absent overseas uniformed services voters on proceduresThe
			 Presidential designee shall take appropriate actions to inform individuals who
			 are anticipated to be absent overseas uniformed services voters in the
			 regularly scheduled general election for Federal office held in November 2008
			 of the procedures for the collection and delivery of marked absentee ballots
			 established pursuant to section 103A of the Uniformed and Overseas Citizens
			 Absentee Voting Act, as added by subsection (a), including the manner in which
			 such voters may utilize such procedures for the submittal of marked absentee
			 ballots in regularly scheduled elections for Federal office.
			(d)Reports on
			 utilization of procedures
				(1)Reports
			 requiredNot later than 180 days after each regularly scheduled
			 general election for Federal office held after January 1, 2008, the
			 Presidential designee shall submit to the congressional defense committees a
			 report on the utilization of the procedures for the collection and delivery of
			 marked absentee ballots established pursuant to section 103A of the Uniformed
			 and Overseas Citizens Absentee Voting Act, as so added, during such general
			 election.
				(2)ElementsEach
			 report under paragraph (1) shall include, for the general election covered by
			 such report, a description of the utilization of the procedures described in
			 that paragraph during such general election, including the number of marked
			 absentee ballots collected and delivered under such procedures.
				(e)Report on
			 status of implementation
				(1)Report
			 requiredNot later than one year after the date of the enactment
			 of this Act, the Presidential designee shall submit to the congressional
			 defense committees a report on the status of the implementation of the program
			 for the collection and delivery of marked absentee ballots established pursuant
			 to section 103A of the Uniformed and Overseas Citizens Absentee Voting Act, as
			 added by subsection (a).
				(2)ElementsThe
			 report under paragraph (1) shall include a status of the implementation of the
			 program and a detailed description of the specific steps taken towards its
			 implementation for November 2009 and November 2010.
				(f)DefinitionsIn
			 this section:
				(1)The term
			 absent overseas uniformed services voter has the meaning given
			 that term in section 103A(d) of the Uniformed and Overseas Citizens Absentee
			 Voting Act, as added by subsection (a).
				(2)The term
			 Presidential designee means the official designated under section
			 101(a) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff(a)).
				(3)The term
			 congressional defense committees means—
					(A)the Committee on
			 Armed Services and the Committee on Appropriations of the Senate; and
					(B)the Committee on
			 Armed Services and the Committee on Appropriations of the House of
			 Representatives.
					2.Prohibition on
			 refusal to accept voter registration and absentee ballot applications and
			 federal write-in absentee ballots for failure to meet nonessential
			 requirements
			(a)Voter
			 Registration and Absentee Ballot Applications
				(1)Prohibiting
			 refusal To accept applications for failure to meet nonessential
			 requirementsSection 102 of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–1) is amended by adding at the end the
			 following new subsection:
					
						(e)Prohibiting
				Refusal To Accept Applications for Failure To Meet Nonessential
				RequirementsA State shall accept and process any otherwise valid
				voter registration application or absentee ballot application (including the
				official post card form prescribed under section 101) submitted in any manner
				by an absent uniformed services voter or overseas voter that contains the
				information required on the official post card form prescribed under section
				101 (other than information which the Presidential designee, in consultation
				with the Election Assistance Commission and the Election Assistance Commission
				Board of Advisors under section 214 of the Help America Vote Act of 2002 (42
				U.S.C. 15344), determines, under regulations promulgated by the Presidential
				designee, is not clearly necessary to prevent fraud in the conduct of
				elections).
						.
				(2)Effective
			 dateSubsection (e) of section 102 of the Uniformed and Overseas
			 Citizens Absentee Voting Act, as added by this subsection, shall apply with
			 respect to each regularly scheduled general election for Federal office held on
			 or after November 1, 2010.
				(b)Federal
			 Write-in Absentee Ballot
				(1)Prohibiting
			 refusal To accept ballot for failure to meet nonessential
			 requirementsSection 103 of such Act (42 U.S.C. 1973ff–2) is
			 amended—
					(A)by redesignating
			 subsection (f) as subsection (g); and
					(B)by inserting
			 after subsection (e) the following new subsection:
						
							(f)Prohibiting
				Refusal To Accept Ballot for Failure To Meet Nonessential
				RequirementsA State shall accept and process any otherwise valid
				Federal write-in absentee ballot submitted in any manner by an absent uniformed
				services voter or overseas voter that contains the information required to be
				submitted with such ballot by the Presidential designee (other than information
				which the Presidential designee, in consultation with the Election Assistance
				Commission and the Election Assistance Commission Board of Advisors under
				section 214 of the Help America Vote Act of 2002 (42 U.S.C. 15344), determines,
				under regulations promulgated by the Presidential designee, is not clearly
				necessary to prevent fraud in the conduct of
				elections).
							.
					(2)Effective
			 dateSubsection (f) of section 102 of the Uniformed and Overseas
			 Citizens Absentee Voting Act, as amended by this subsection, shall apply with
			 respect to each regularly scheduled general election for Federal office held on
			 or after November 1, 2010.
				
	
		
			Passed the Senate October 1 (legislative day, September
			 17), 2008.
			
			Secretary.
		
	
	
	
